DalliNgur, Judge:
The appeals to reappraisement listed in schedule A, hereto attached and made a part hereof, involve the question of the •dutiable values of certain sandpapers and abrasive papers imported from London, England, and entered at the port of Boston during the years 1936, 1937, and 1938. The merchandise was entered at various per se unit invoice prices, less varying discounts. It was appraised ■at said per se prices, less a discount of 2% per centum.
Of the two classes of papers involved, one is described as “garnet papers” and the other as “emery cloth.” However, the claim of the plaintiffs is limited to the so-called “emery cloth.” The per se values are not disputed.
The plaintiffs claim that the dutiable value of said emery cloth should be the per se invoice value thereof, less discounts of 5 per •centum and 5 per centum, whereas the Government contends that the dutiable value should be the per se value, less a discount of only 2% per centum. All of the entries are duress entries, the test case having been tried before Kincheloe, Judge, in reappraisement 110474-A, etc., and decided by him on May 10, 1937, in Reap. Dec. 4056, 71 Treas. Dec. 1355. That decision was affirmed by the Third Division of this court on February 2, 1938, in Reap. Dec. 4229, 73 Treas. Dec. 1394.
At the trial held before me at Boston on October 7, 1938, the plaintiff offered in evidence the testimony of Francis H. Bellevue, United States examiner of merchandise at the port of Boston. He testified that he had passed said merchandise at the time of the importation thereof; that he had indicated by the letter “A” in green ink on the invoices each item representing emery cloth which was similar to that involved in the case of John A. Conkey & Co. v. United States and United States v. John A. Conkey & Co., decided February 2, 1938, reported as Reap. Dec. 4056, 4229, 73 Treas. Dec. 1394. At the close of said testimony the record in said case was incorporated herein without objection on the part of counsel for the Government.
Upon the record, I hereby follow said decision and find the dutiable value of the emery cloth represented by items marked “A” in green ink on the invoices accompanying the entries covered by these appeals, to be the per se unit invoice prices, less discounts of 5 per centum and 5 per centum, packing included.
As to all other merchandise the appraised values are affirmed.
Judgment will be rendered accordingly.